FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                  March 13, 2015
                                  TENTH CIRCUIT                 Elisabeth A. Shumaker
                                                                    Clerk of Court


 JOSEPH VIGIL,

          Plaintiff-Appellant,

 v.

 BENT COUNTY CORRECTIONAL
                                                         No. 14-1443
 FACILITY CORRECTIONAL
                                            (D.C. No. 1:13-CV-01976-WJM-MJW)
 OFFICER (First Name Unknown)
                                                          (D. Colo.)
 MORGAN; DOUG ROBERTS, Private
 Prison Monitor Unit, Medical; NURSE
 RAY RICE, Employee, Contractor of
 CDOC; MAURICE FAUVEL,
 Employee, Contractor of CDOC,

          Defendants-Appellees.


                             ORDER AND JUDGMENT *


Before GORSUCH, McKAY, and BACHARACH, Circuit Judges.


      Joseph Vigil, an inmate in the custody of the Colorado Department of

Corrections, brought this lawsuit under 42 U.S.C. § 1983 to recover damages for



      *
         After examining the briefs and appellate record, this panel has
determined unanimously that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).
The case is therefore ordered submitted without oral argument. This order and
judgment is not binding precedent except under the doctrines of law of the case,
res judicata, and collateral estoppel. It may be cited, however, for its persuasive
value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
his allegedly inadequate medical care at various CDOC facilities. A magistrate

judge recommended that the district court grant one defendant’s motion to dismiss

and the other defendants’ motion for summary judgment — recommendations that

the district court adopted in full. Because Mr. Vigil never objected to these

recommendations, our “firm waiver rule” generally blocks any appellate review of

his contentions. See Morales-Fernandez v. INS, 418 F.3d 1116, 1119 (10th Cir.

2005). Under the only exception relevant here, we would excuse this waiver if

the “interests of justice” so required. See id. But to proceed under this exception,

Mr. Vigil would at least need to show plain error in the district court’s decision.

See id. at 1122; see also United States v. Olano, 507 U.S. 725, 732 (1993)

(defining the plain error standard). Mr. Vigil has advanced no plain error

argument, and we’re unable to discern any error at all (let alone one that is plain)

on the record before us.

      To state a claim for inadequate medical care under the Eighth Amendment,

Mr. Vigil must allege that prison officials exhibited “deliberate indifference” to

his “serious medical needs.” Garrett v. Stratman, 254 F.3d 946, 949 (10th Cir.

2001). As the district court noted, Mr. Vigil’s only allegation implicating

defendant Morgan is that Morgan’s actions delayed Mr. Vigil’s access to

treatment for hemorrhoids. To constitute deliberate indifference, however, this

delay must have resulted in “substantial harm” — something along the lines of a

“lifelong handicap, permanent loss, or considerable pain.” Id. at 950. Because

                                        -2-
Mr. Vigil never makes this latter allegation, the district court was correct to grant

Morgan’s motion to dismiss.

       The district court similarly granted the remaining defendants’ motion for

summary judgment because Mr. Vigil failed to create a genuine issue as to any

deliberate indifference on their part. See Anderson v. Liberty Lobby, Inc., 477
U.S. 242, 247-49 (1986); Fed. R. Civ. P. 56(a). Along with their motion, the

defendants submitted health records and affidavits documenting the care they

gave Mr. Vigil for his hemorrhoids and back pain — care that included

consultations, prescriptions, and even a surgery. In response, Mr. Vigil offered

little but threadbare assertions that his treatment was delayed or somehow

inadequate. We have long held, however, that “conclusory allegations standing

alone will not defeat a properly supported motion for summary judgment.” White

v. York Int’l Corp., 45 F.3d 357, 363 (10th Cir. 1995). We therefore agree with

the district court that there was no genuine issue of material fact allowing Mr.

Vigil’s Eighth Amendment claims to survive summary judgment.

       The judgment of the district court is affirmed. Mr. Vigil’s motion to

proceed in forma pauperis is denied, and he is reminded of his obligation to pay

the filing fee in full.

                                        ENTERED FOR THE COURT


                                        Neil M. Gorsuch
                                        Circuit Judge

                                         -3-